Case: 18-11407      Document: 00515253043         Page: 1    Date Filed: 12/31/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                      United States Court of Appeals

                                    No. 18-11407
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                   December 31, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

MANUEL DIMAS GUERRA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 2:17-CR-137-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Manuel Dimas Guerra was convicted by a jury of conspiracy to distribute
and possess with intent to distribute 500 grams or more of methamphetamine,
possession with intent to distribute 500 grams or more of methamphetamine,
and possession of a firearm in furtherance of a drug trafficking crime. He was
sentenced to a total of 300 months of imprisonment and five years of supervised
release.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11407    Document: 00515253043     Page: 2   Date Filed: 12/31/2019


                                 No. 18-11407

      Guerra argues that the district court erred by denying his motion to
suppress evidence seized pursuant to a state warrant. We will uphold a district
court’s denial of a motion to suppress “if there is any reasonable view of the
evidence to support it.” United States v. Contreras, 905 F.3d 853, 857 (5th Cir.
2018) (internal quotation marks and citation omitted). The district court did
not err in concluding that the good faith exception applied in this case,
notwithstanding any technical error in the warrant. See United States v.
Cherna, 184 F.3d 403, 407 (5th Cir. 1999); United States v. Kelley, 140 F.3d
596, 601, 604 (5th Cir. 1998); United States v. Benavides, 854 F.2d 701, 701-02
(5th Cir. 1988).
      Guerra also argues, for the first time, that the evidence was insufficient
to support his conviction for possession of a firearm in furtherance of a drug
trafficking offense. Because Guerra did not preserve his challenge to the
sufficiency of the evidence, review is for plain error only. See United States v.
Pringler, 765 F.3d 445, 449 (5th Cir. 2014).       On plain error review, an
unpreserved insufficiency claim “will be rejected unless the record is devoid of
evidence pointing to guilt or if the evidence is so tenuous that a conviction is
shocking.” United States v. Delgado, 672 F.3d 320, 331 (5th Cir. 2012) (en
banc) (internal quotation marks and emphasis omitted). Such is not the case
here. The evidence was at least sufficient, under this standard of review, to
show that Guerra constructively possessed the weapon at issue in furtherance
of a drug trafficking crime.
      Accordingly, the district court’s judgment is AFFIRMED. Guerra, who
is represented by counsel in this appeal, has filed a pro se motion purporting
to seek reconsideration of the denial of his prior motion to compel and to
substitute counsel. His pro se motion is DENIED.




                                       2